Citation Nr: 0629401	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-20 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to apportionment of the veteran's VA disability 
compensation benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1952 to April 
1980.  

The appellant is the veteran's former spouse. 

This matter is before the Board of Veterans' Appeals  (Board) 
on appeal of a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In June 2004, the appellant testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing 
testimony is associated with the claims file.

FINDINGS OF FACT

1. The veteran has been receiving VA disability compensation 
since 1980 and effective March 1, 2001, the disability 
compensation was increased to 100 percent. 

2. The appellant and the veteran were married in 1966 and 
divorced in February 1995.  

3. As the appellant and the veteran's marriage ended by 
divorce, the appellant is not a proper claimant to receive an 
apportionment of the veteran's VA disability compensation.

CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as a 
spouse of the veteran and she is not legally entitled to 
apportionment of the veteran's VA disability compensation 
benefits.  38 U.S.C.A. §§ 101(c), 5307(a)(West 2002); 38 
C.F.R. §§ 3.1(j), 3.50, 3.450, 3.452 (2006).
Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not to apply to a claim 
that turns on statutory interpretation.  Smith v. Gober, 14 
Vet. App. 227, 231-2 (2000).  As this case turns on whether 
the appellant is a proper claimant and as she does not argue 
that she is the spouse of the veteran or that she is in 
custody of any children of the veteran, the facts are not in 
dispute.  Thus, because the law, and not the evidence, is 
dispositive of the appeal, the VCAA does not apply.  Mason v. 
Principi, 16 Vet. App. 129 (2002); Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where the operation of law is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 1995 divorce decree, the appellant was awarded 
a percentage of the veteran's military retirement pay.  
Subsequently, the veteran waived his retirement pay in lieu 
of receiving VA disability compensation benefits.  The 
appellant seeks apportionment of the veteran's VA disability 
compensation benefits to stand in place of the waived 
military retirement pay.

The relevant facts in this case are not in dispute.  Of 
record is a copy of a Final Agreed Decree of Divorce filed in 
the District Court of Dallas County, Texas, 256th Judicial 
District, which is signed by the veteran, the appellant, 
their counsel, and the presiding judge on February 2, 1995.  

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  In this 
case, the validity of the divorce is not at issue.  38 C.F.R. 
§ 3.206.

The divorce decree shows that the veteran was retired from 
the military and that the appellant was awarded 24 percent of 
the veteran's retirement pay.  

In her September 2002 claim, the appellant states that she 
received the allotted percentage of the veteran's retirement 
pay from January 1995 to July 2001 and that she ceased to 
receive the agreed portion of his military retirement pay 
because the veteran elected to waive his military retirement 
pay in order to receive VA disability compensation benefits.  

Under 38 U.S.C.A. § 5307, all or any part of a service- 
connected disability compensation payable on account of any 
veteran may be apportioned if the veteran is not residing 
with his spouse, and the veteran is not reasonably 
discharging his responsibility for the spouse's support. 38 
U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452(a).

The term "spouse" means a person of the opposite sex who is a 
wife. 38 U.S.C.A. § 101(31).  The term "wife" means a person 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a).  

Under 38 C.F.R. § 3.1(j), the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage or the law of the place where 
the parties resided when the rights to benefits accrued.

The record shows that effective August 2001 the veteran 
waived his military retirement pay to receive VA disability 
compensation, and that the veteran and the appellant have 
been divorced since 1995. 

As the appellant was not the veteran's "spouse" as defined by 
statute at the time he elected VA disability compensation in 
lieu of military retirement pay, and as she is no longer the 
veteran's spouse, she is not a proper claimant to receive an 
apportionment of the veteran's VA disability compensation.  
38 U.S.C.A. § 101(31). 

Where the law and not the facts are dispositive, the claim 
must be denied because of the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Apportionment of the veteran's VA disability compensation 
benefits is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


